Title: To Benjamin Franklin from Philip Schuyler, 1 July 1783
From: Schuyler, Philip
To: Franklin, Benjamin


          
            Dear Sir
            Albany July 1st. 1783
          
          Permit me to introduce to your Excellencys attention John Carter Esqr. my son-in-law
            and Colo: Wadsworth of Hartford they
            have been joint agents for supplying the french troops who have served in America. Count
            Rochambeau, General Chatlus and other of
            the General Officers have afforded me the pleasure of signifying to me, how well the
            Army was served, and how perfectly contented
            they were with the conduct of those two Gentlemen. They are going to sollicit in France,
            payment of the bills which have been drawn in their favor by the intendant of the
              Army. It is probable that you may able
            efficiently to intervene in their behalf, and permit me to intreat Your assistance to
              them.—
          Accept Sir of my best congratulations on the prospect of a speedy peace, and the
            perfect establishment of our independance. America is so much indebted to your
            exertions, on these important occassions, that I am persuaded every one of her honest
            citizens is pervaded with those sentiments of Gratitude, regard and esteem which I have
            the happiness intimately to feel.—
          I have the honor to be with unfeigned Sincerity Dr. Sir Your Excellency’s Most Obedient
            Servant
          
            Ph: Schuyler
            His Excellency Benjamin Franklin Esqr &c
          
        